The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 109-113, 116, and 118-123 and 128 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bitensky et al. (US 6,162,396) in view of Levesque et al. (US 2016/0007588) and further in view of Suzuki et al. (US 4,872,553).

Regarding claims 109 and 110 Bitensky et al. discloses an oxygen and carbon dioxide depletion device for depleting oxygen from blood comprising: (See Bitensky Abstract and Col 1 Lines 10-30 wherein the device is for removing oxygen, i.e. deoxygenating, blood to be stored under anaerobic conditions, i.e. without oxygen.)

an outer receptacle  substantially impermeable to oxygen and carbon dioxide; (See Bitensky Figs. 1-3 and Col. 2 Lines 43-60 and Col. 6 Lines 55-65 wherein an outer receptacle 100 is substantially impermeable to oxygen and the materials described forming said container are also substantially impermeable to carbon dioxide.)
an inner collapsible blood container comprising one or more chambers that are permeable to oxygen; (See Bitensky Figs. 1-3 and Col. 7 Lines 7-41 wherein an inner collapsible container 200 , i.e.. it is a polymeric container to hold fluids,  and has a chamber to hold blood and is permeable to oxygen.)

a spacer having open areas; ; (See Bitensky Figs. 2-3  and Col. 8 Lines 40-67 wherein plastic material, i.e. CLX Plastic, which encapsulates an oxygen scrubber material is situated between the outer receptacle and inner collapsible blood container and said spacer has open areas as shown in the Figs.)


an oxygen sorbent situated between said outer receptacle and said inner collapsible blood container (See Bitensky Figs. 1-3  and Col. 7 Line 63- Col. 8 Line 18 wherein an oxygen sorbent, i.e. oxygen scrubber, 400 is placed within said outer receptacle and between it and said inner collapsible blood container.)

Bitensky et al. discloses all the claim limitations as set forth above as well as the device wherein said inner collapsible blood container comprises a material having a permeability to oxygen and that said permeability may be adjusted through material choice and thickeness.(See Bitensky Col. 7 Lines 10-40) but does not specifically disclose the inner blood compatible container having a permeability to oxygen of at least 25 barrer.


Furthermore Biensky et al. notes that it is known to change the oxygen permeability of an inner blood container by changing material thickness. As such one of ordinary skill in the art at the time of filing would have been motivated to change the thickness increase the oxygen permeability and maximize oxygen removal rate and such a modification requires a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).


Levesque et al. discloses a device for blood storage wherein an outer oxygen impermeable bag has an inner oxygen permeable bag therein and a gas sorbent comprising an oxygen and carbon dioxide sorbents to remove unwanted gasses from blood for storage. (See Levesque Abstract and [0101]-[0103] wherein a blood storage device includes a gas sorbent comprising both oxygen and carbon dioxide sorbent.) 

Additionally since the prior art of Levesque recognizes the equivalency of oxygen sorbents and combined oxygen and carbon dioxide sorbents in the field of blood storage it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the oxygen sorbent of Bitensky with the oxygen and carbon dioxide sorbents of Levesque as it is merely the selection of functionally equivalent gas sorbents recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.

Furthermore even assuming arguendo with respect to the CLX plastic material being a spacer it is noted that Suzuki discloses placing a spacer material between an inner and outer receptacles so that a sorbent material placed between said inner and outer receptacles may have  improved air flow via a headspace maintained between the receptacles by said spacer. (See Suzuki Figs. 3-4 wherein a spacer 37 having open areas, i.e. corrugations, is placed between the inner 32 and outer 33 receptacles.  Said spacer maintains a headspace between the inner and outer receptacles so that a deoxidizer, i.e. sorbent may more effectively act.)




Regarding claim 111-112 Bitensky et al. discloses all the claim limitations as set forth above as well as the device wherein the spacer is not a sachet and does not enclose said oxygen sorbent. (See Suzuki Figs. 3-4 wherein the spacer is a corrugated plate which is not a sachet and does not enclose the sorbent.)

Regarding claim 113 Bitensky et al. discloses all the claim limitations as set forth above as well as the device wherein surface area of the inner blood compatible container is known to be adjusted to increase oxygen removal rate.(See Bitensky Col. 7 Lines 14-20) but does not specifically disclose the inner blood compatible container having  a surface area to volume ratio of at least 4.48 centimeters /milliliter (cm2/ml) when filled with blood for depletion and enclosed within said outer receptacle.

Furthermore Biensky et al. notes that it is known to change the shape of an inner blood container by increasing surface area, and thus surface area to volume ratio, in order to increase oxygen removal rate.  As such one of ordinary skill in the art at the time of filing would have been motivated to change the shape to increase the surface area to maximize oxygen removal rate and because such a modification requires a mere the change in configuration of shape of a device which is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 116 Bitensky et al. discloses all the claim limitations as set forth above as well as the device wherein said oxygen depletion device further comprises a headspace defined by said inner collapsible blood container and said outer receptacle, wherein said oxygen sorbent is disposed (See Bitensky Figs. 1-3 wherein 400 is placed between the inner container 200 and an outer container 100 at a top thereof and as such there is a headspace between the two containers and said sorbent is disposed at least partially therein.


Regarding claim 118 Bitensky et al. discloses all the claim limitations as set forth above as well as the device further comprising at least one inlet/outlet passing through said outer receptacle comprising a tube, a bond and a port wherein said tube and said bond are substantially impermeable to oxygen, and said inlet/outlet is in fluid communication with said inner collapsible blood container. (See Bitensky  Figs. 1-3 and Col. 8 Lines 18-40 wherein inlet and outlet tubes, i.e. ports, 50 which pass through some port, i.e. hole or opening, in said outer receptacle to be in fluid communication with to add/remove materials from said inner collapsible blood container and the tubes are securely attached, i.e. there is a bond, to said container and such are oxygen-impermeable.)



Regarding claim 120 Bitensky et al. discloses all the claim limitations as set forth above as well as the device wherein blood collected in said oxygen depletion and oxygen depletion device is deoxygenated at a rate of at least -0.5 x 10-2 min-1 . 
Furthermore the rate at which blood is deoxygentated is dependent upon numerous factors including temperature, level of oxygen in the blood, etc. and the rate at which blood is deoxygenated is considered an intended use of the device which does not define a structural element which differentiates the claimed invention from the cited art as the cited art is fully capable of performing deoxygenation at such a chosen rate if one so wished and as circumstances allow.

Regarding claim 121 Bitensky et al. discloses all the claim limitations as set forth above as well as the device wherein said spacer comprises a molded mat, a woven mat, a nonwoven mat. (See Bitensky Figs. 1-3 wherein the space at 400 is a flat elements, i.e. mat, which inherently must be either woven or non-woven as this represents all possibilities. Also see Suzuki Figs. 3-4 wherein the spacer is a corrugated element upon which other elements lay, i.e. a mat, which inherently must be either woven or non-woven as this represents all possibilities. )
Furthermore in regards to being in the shape of a mat it is noted that such a modification would require a mere change in shape of the spacer which would have been obvious to one of ordinary skill in the art at the time of filing because a mere the change in configuration of shape of a device which is 

Regarding claim 122-123 Bitensky et al. discloses all the claim limitations as set forth above as well as the device wherein said inner collapsible blood container comprises polyvinyl chloride (PVC)and said inner collapsible blood container comprises a plasticizer selected from the group consisting of diethylhexyl phthalate (DEHP). (See Bitensky Col. 7 Lines 20-45 wherein the inner collapsible blood container is formed from PVC and DEHP plasticizer.)

Regarding claim 128 Bitensky et al. discloses all the claim limitations as set forth above as well as the device wherein said inner collapsible blood container comprises polyolefin. (See Bitensky Col. 7 Lines 20-45 wherein the inner collapsible blood container is formed from polyolefin with no plasticizer.)


Claim 117 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bitensky et al. (US 6,162,396) in view of Levesque et al. (US 2016/0007588 in view of Suzuki et al. (US 4,872,553) as applied to claims above, and further in view of Yamada et al. (US 5,143,763).

Regarding claim 117 Bitensky et al. discloses all the claim limitations as set forth above as well as the device wherein the spacer is an oxygen permeable material but does not disclose such a material being a mesh having at least one interstice.



It would have been obvious to one of ordinary skill in the art at the time of filing to utilize a spacer including a mesh having interstices as described by Yamada et al. in the device of Bitensky et al. because such a spacer mesh allows the encapsulation of an oxygen scavenging material while allowing use in varied conditions, high oxygen permeability, and the prevention of contamination as would be desirable in the device of Bitensky et al.
Furthermore it would have been obvious to one of ordinary skill in the art at the time of filing to make the interstices comprise between 50% to 80% of the total area because such a modification requires a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).


Claims 114-115 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bitensky et al. (US 6,162,396) in view of Levesque et al. (US 2016/0007588) in view of Suzuki et al. (US 4,872,553) as applied to claims above, and further in view of Codner (US 5,686,304)


Codner discloses a bag for holding biological cells wherein the bag is formed from two silicone membranes 0.076mm, i.e. 76 µm, thick which are joined together at their periphery by utilizing a silicone adhesive tie layer. (See Codner Abstract, Col. 3 Lines 8-31, and Col. 5 Lines 18-60, and Claim 1 wherein an oxygen permeable bag for holding biological cells is formed from silicone membranes having a thickness of about 0.076mm, i.e. 76 µm, and said membranes are sealed together utilizing a silicone tie layer.)

It would have been obvious to one of ordinary skill in the art at the time of filing to form the inner collapsible blood container of Bitensky et al. from silicone materials as described by Codner because such materials are known in the art to be utilized for holding cells as is required by Bitensky et al. due to biologically compatible properties and said bags have high rates of gas transfer and mechanical strength as would be desirable in the device of Bitensky et al.

Response to Arguments
Applicant's arguments filed 7/1/2021 have been fully considered but they are not persuasive.

Applicant argues “The Examiner alleges that Bitensky provides “an inner collapsible container 200, [and]

Applicant respectfully submits that Bitensky does not teach, suggest, or provide a spacer situated between an outer receptacle and an inner collapsible blood container, where the spacer maintains a headspace defined by the outer receptacle and the inner container, as recited in claim
109. Indeed, for the reasons provided below, the unlabeled area of Bitensky’s Fig. 3 between inner layer 200 (allegedly equivalent to the recited inner collapsible blood container) and outer layer 100 as shown is not a spacer of the present disclosure, or even identified as a space. See Bitensky at Fig 3. Similarly, for the reasons provided below, the unlabeled area containing scrubber material 400 between Bitensky’s inner layer 200 and outer layer 100 as shown in Fig. 2 is not a spacer of the present disclosure. See id. at Fig. 2.
As provided by the Specification, “spacers 110 or meshes 110 are included to ensure the separation of adjacent chambers.” Specification at [00194]. Further, the Specification provides that “spacer 110 provides for the maintenance of the headspace in the oxygen depletion device to ensure efficient diffusion of the oxygen from the surface of membrane 113 to the sorbent 103.” Id. at [00206]. Even further, the Specification provides that “[iJn the absence of a spacer 110, the exchange rate of membrane 113 of the collapsible blood container 102 on the lower surface is significantly reduced and the permeable membrane is contacted by the impermeable film.” /d. at [01080]; see id. at Figure 16. In 
Furthermore, to the extent that the Examiner apparently views the plastic encapsulated scrubber material 400 of Bitensky at Fig. 3 (depicted in the figure as having a grid-like structure) as being equivalent to the recited spacer, Applicant submits that the plastic-encapsulated scrubber material 400 is, in fact, located within inner chamber 250 of Fig. 3. See Bitensky at Fig. 3. As such, the plastic-encapsulated scrubber material 400 is immersed in blood. In view of this, the Examiner has not explained how the grid-like encapsulated scrubber material 400 of Bitensky at Fig. 3 amounts to a spacer which maintains a headspace between an outer receptacle and an inner collapsible blood container, as recited in claim 109.

It is noted that the examiner disagrees with the applicant and argues that the plastic which encapsulates the scrubber material 400 does inherently act as a spacer.  This is because it is placed between the liner and outer receptacles and thus by nature of being so placed prevents intimate contact of walls of the inner and outer receptacles where said material is placed therebetween and thus maintains some amount of headspace.  Also Bitensky specifically notes that the material 400 separates the two materials forming the inner and outer receptacles and thus it acts as a spacer (See Bitensky Col. 7 Lines 7-14).  Applicant has not adequately explained why an element which separates the inner and outer receptacle layers is not a spacer which forms a headspace, i.e. separation between two elements creates a headspace therebetween. 
Additionally applicant argues that material 400 is placed in the inner container in contact with the blood and thus cannot be the spacer.  This is the exact opposite of what Bitensky teaches and in fact 
Futhermore even assuming arguendo with respect to such arguments the examiner has provided an additional reference and rational which teach the use of a spacer and as such applicant’s arguments with respect to such features are moot.

Applicant also argues that “Notwithstanding the fact that the Examiner’s proposed combination of Bitensky and Levesque do not suggest or provide all of the elements of the claims, Applicant respectfully submits that the Examiner’s proposed modification of Bitensky would render it unsatisfactory for its intended purpose. Indeed, as provided in Applicant’s response to the non-Final Office Action filed February 24, 2021 (“February 2021 Response”), Bitensky amounts to a plasticizer delivery device in which its plasticizer material 300 or 310 must be in contact with the blood. See February 2021 Response at pages 6 to 7. However, if Bitensky’s plasticizer material 300 or 310 is removed, the resulting modified apparatus can no longer function as a plasticizer delivery device and, as a result, red blood cell storage time can no longer be prolonged. See Bitensky at column 7, lines 48 to 62 (“a plasticizer is added to the inner layer to soften the polymeric material, allow flexibility in the bag, and to enhance RBC storage”). As the Examiner’s proposed modification to Bitensky would render it unsatisfactory for its intended purpose of providing sufficient bag flexibility and prolonging red blood cell storage, there can be no suggestion or motivation to make the proposed modification.”

It is noted that the examiner does not suggest moving or removing a plasticizer material 300 from the device and as such it is unclear how the device is rendered the device unsatisfactory for its intended purpose. Applicant is invented to exactly where the examiner has proposed this modification 

Applicant’s remaining arguments with respect to rejections of claims 114,115, and 117 are merely restatements of the above argued points and are fully addressed by the examiner above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JONATHAN M HURST/               Primary Examiner, Art Unit 1799